DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 15 June 2022.
Claims 4, 7, 12-15, and 19 are canceled.
Claims 1-3, 5, 6, 8-10, 16-18, and 20 are amended.
Claims 21-27 are newly added.
Claims 1-3, 5, 6, 8-11, 16-18, and 20-27 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 15 June 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 21-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (U.S. Patent Application Publication No. 20120209800 A1, hereinafter referred to as Nayak) in view of Strassner, John (U.S. Patent Application Publication No. 20140279808 A1, hereinafter referred to as Strassner) and Weise, David Neal (U.S. Patent No. 6,236,959 B1, hereinafter referred to as Weise).
As to claim 1, Nayak teaches a method for calculating rules-based values, the method comprising:
receiving a selection of an item for which an attribute is to be determined (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak 0063: the discount offered to the customer is related to a loan the customer is seeking), the attribute being dependent on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: the decision table associates one or more conditions with the action);
receiving data that represents a set of rules for determining the attribute (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
generating a parse tree based on the set of rules (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula), the parse tree being usable to determine the attribute based on the one or more variable conditions (see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
partially calculating values for nodes of the parse tree using the set of rules and at least one known value for the item (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
receiving user data in response to a user selecting the item (see Nayak para. 0035 and 0063: customer selects a loan product and provides personal data such as name, age, marital status, net worth, etc.) in an e-commerce platform (see Nayak para. 0032-0033 and Fig. 1: the system operates overs the internet);
calculating additional values for nodes of the parse tree (see Nayak para. 0035 and 0039: updating the data structure that represents the business rules, in response to user input; and see Nayak para. 0066: the expression tree is derived from the data structure that represents the business rule);
determining the attribute based on the nodes of the parse tree (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
returning the attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose calculating additional values for nodes of the parse tree based on the user data.
However, Strassner teaches:
partially calculating values for nodes of a parse tree (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event) using a set of rules (see Strassner para. 0147: parse tree is created based on policy rules within the system) and at least one known value for an item  (see Strassner para. 0147: parsed data elements related to entities; and see Strassner para. 0100-0101: parse tree includes known data values for entities);
receiving user data in response to a user selecting the item (see Strassner para. 0051: event corresponds to a user request and has associated contextual data; and see Strassner para. 0058: user data in response to a user request);
calculating additional values for nodes of the parse tree based on the user data (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Strassner because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

As to claim 9, Nayak teaches a computing system, comprising:
one or more processors (see Nayak para. 0023 and Fig. 1: computer 110 comprising processing unit 120); and
a computer-readable storage medium having computer-executable instructions stored thereupon that are executable by the one or more processors to (see Nayak para. 0023, 0027, 0029, and Fig. 1: computer 110 comprising memory 130 that stores instructions for processing unit 120):
access data that represents a set of rules  (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
generate a parse tree based on the set of rules (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula), the parse tree usable to determine an attribute based on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
partially calculate values for nodes of the parse tree using the set of rules and at least one known value for the item (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
receive user data in response to a user selecting an item (see Nayak para. 0035 and 0063: customer selects a loan product and provides personal data such as name, age, marital status, net worth, etc.) in an e-commerce platform (see Nayak para. 0032-0033 and Fig. 1: the system operates overs the internet);
calculate additional values for nodes of the parse tree (see Nayak para. 0035 and 0039: updating the data structure that represents the business rules, in response to user input; and see Nayak para. 0066: the expression tree is derived from the data structure that represents the business rule);
determine the attribute based on the nodes of the parse tree (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
return the attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose calculate additional values for nodes of the parse tree based on the user data.
However, Strassner teaches:
partially calculate values for nodes of a parse tree (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event) using a set of rules (see Strassner para. 0147: parse tree is created based on policy rules within the system) and at least one known value for an item  (see Strassner para. 0147: parsed data elements related to entities; and see Strassner para. 0100-0101: parse tree includes known data values for entities);
receive user data in response to a user selecting the item (see Strassner para. 0051: event corresponds to a user request and has associated contextual data; and see Strassner para. 0058: user data in response to a user request);
calculate additional values for nodes of the parse tree based on the user data (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Strassner because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

As to claim 17, Nayak teaches a computer-readable storage medium having computer-executable instructions stored thereupon that are executable by a processor of a computing device to perform operations comprising (see Nayak para. 0023, 0027, 0029, and Fig. 1: computer 110 comprising memory 130 that stores instructions for processing unit 120):
receiving a selection of an item for which an attribute is to be determined (see Nayak para. 0043-0045 and Fig. 4: an action comprises a value; in an illustrative example the “action” is the amount of discount to be offered  to a customer; Note: Nayak’s “action” corresponds to the claimed attribute; and see Nayak 0063: the discount offered to the customer is related to a loan the customer is seeking), wherein the attribute is dependent on one or more variable conditions (see Nayak para. 0043-0045 and Fig. 4: the decision table associates one or more conditions with the action);
retrieving data that represents a set of rules for determining the attribute (see Nayak para. 0047-0048 and Figs. 3-4: user creates decision table to be added to a rule set);
generating a parse tree based on the set of rules (see Nayak para. 0066 and Figs. 5-6: the system translates the rule set into an expression tree; and see Nayak para. 0073: the expression tree is created based on parsing a formula), the parse tree being usable to determine the attribute based on the one or more variable conditions (see Nayak para. 0066 and Figs. 5-6: the expression tree encodes conditions included the corresponding business rule);
partially calculating values for nodes of the parse tree using the set of rules and at least one known value for the item (see Nayak para. 0073 and Figs. 5-6: the expression tree is created based on parsing a formula);
receiving user data in response to a user selecting the item (see Nayak para. 0035 and 0063: customer selects a loan product and provides personal data such as name, age, marital status, net worth, etc.) in an e-commerce platform (see Nayak para. 0032-0033 and Fig. 1: the system operates overs the internet);
calculating additional values for nodes of the parse tree (see Nayak para. 0035 and 0039: updating the data structure that represents the business rules, in response to user input; and see Nayak para. 0066: the expression tree is derived from the data structure that represents the business rule);
determining the attribute based on the nodes of the parse tree (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0043-0045 and Fig. 4: in an illustrative example the “action” is the amount of discount to be offered  to a customer); and
returning the attribute to a requesting process (see Nayak para. 0083: the expression tree is utilized by execution engine 215 to enforce a business rule; and see Nayak para. 0034-0035: business process).
Nayak does not appear to explicitly disclose calculating additional values for nodes of the parse tree based on the user data.
However, Strassner teaches:
partially calculating values for nodes of a parse tree (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event) using a set of rules (see Strassner para. 0147: parse tree is created based on policy rules within the system) and at least one known value for an item  (see Strassner para. 0147: parsed data elements related to entities; and see Strassner para. 0100-0101: parse tree includes known data values for entities);
receiving user data in response to a user selecting the item (see Strassner para. 0051: event corresponds to a user request and has associated contextual data; and see Strassner para. 0058: user data in response to a user request);
calculating additional values for nodes of the parse tree based on the user data (see Strassner para. 0100: dynamically processing events at runtime and creating a parse tree; and see Strassner para. 0134-0135: each payload of an event is parsed and added to the parse tree for an event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to include the teachings of Strassner because on-the-fly parse generation reduces the time necessary to generate a parse tree (see Weise col. 4 L51 to col. 5 L7), enhancing the efficiency of the system.

As to claim 21, Nayak as modified by Strassner and Weise wherein the at least one known value comprises a geographic location of a seller of the item, a type of the item, or a tax rule (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Nayak para. 0035 and Fig. 4: business rule depends on the type of item being requested, e.g. a loan; and see Strassner para. 0059: business rule depends on type of service being requested, e.g. VPN service).

As to claim 22, Nayak as modified by Strassner and Weise wherein the at least one known value is a tax rule or a type of the item (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Nayak para. 0035 and Fig. 4: business rule depends on the type of item being requested, e.g. a loan; and see Strassner para. 0059: business rule depends on type of service being requested, e.g. VPN service).

As to claim 27, Nayak as modified by Strassner and Weise wherein the at least one known value is a type of the item  (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Nayak para. 0035 and Fig. 4: business rule depends on the type of item being requested, e.g. a loan; and see Strassner para. 0059: business rule depends on type of service being requested, e.g. VPN service).

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, Strassner, and Weise as applied to claims 1 and 17 above, and further in view of Wilczek et al. (U.S. Patent No. 11,049,191 B1, hereinafter referred to as Wilczek).
As to claim 2, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein a set of rules is formatted in a language-independent data format.
However, Wilczek teaches wherein a set of rules is formatted in a language-independent data format (see Wilczek col. 5 L29-42: rules encoded in JavaScript Object Notation (JSON) format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Wilczek because it enables interoperability of rules between buyers, suppliers, etc. (see Wilczek col. 9 L25-45).

As to claim 3, Nayak as modified by Strassner, Weise, and Wilczek teaches wherein the language-independent data format is JavaScript Object Notation JSON (see Wilczek col. 5 L29-42: rules encoded in JavaScript Object Notation (JSON) format).

As to claim 18, see the rejection of claim 3 above.

Claims 5, 6, 10-11, 20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, Strassner, and Weise as applied to claims 1, 9, and 17 above, and further in view of Fu et al. (U.S. Patent Application Publication No. 20160055463 A1, hereinafter referred to as Fu).
As to claim 5, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein the attribute is a sales tax for an item.
However, Fu teaches wherein the attribute is a sales tax for an item (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax for a purchased item).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Fu because calculation of sales tax is among the necessary business functions for an e-commerce marketplace (see Fu para. 0124 and 0140).

As to claim 6, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein the attribute is a shipping cost for an item.
However, Fu teaches wherein the attribute is a shipping cost for an item (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0106 and 0178-0180: processing business rules for calculation of shipping cost for a purchased item).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Fu because calculation of shipping cost is among the necessary business functions for an e-commerce marketplace (see Fu para. 0005, 0080, and 0106).

As to claim 10, see the rejection of claim 5 above.

As to claim 11, Nayak as modified by Strassner, Weise, and Fu teaches wherein the sales tax is for a geographic or geo-political entity (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax; and see Fu para. 0089: the marketplace is customized for specific geographic regions such as the United States or the United Kingdom).

As to claim 20, see the rejection of claims 5 and 6 above.

As to claim 23, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein the at least one known value is a geographic location of a seller of the item.
However, Fu teaches wherein the at least one known value is a geographic location of a seller of the item (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax; and see Fu para. 0089: the marketplace is customized for specific geographic regions such as the United States or the United Kingdom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Fu because calculation of sales tax is among the necessary business functions for an e-commerce marketplace (see Fu para. 0124 and 0140).

As to claim 24, see the rejection of claim 6 above.

As to claim 25, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein the at least one known value is a tax rule.
However, Fu teaches wherein the at least one known value is a tax rule (Note: This claim limitation corresponds to an intended use that does not limit the claimed method, and hence it is not given patentable weight. However, assuming arguendo that the limitation is to be given patentable weight, prior art is cited to teach this limitation. see Fu para. 0124 and 0140: processing business rules for calculation of sales tax for a purchased item).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Fu because calculation of sales tax is among the necessary business functions for an e-commerce marketplace (see Fu para. 0124 and 0140).

As to claim 26, see the rejection of claim 23 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, Strassner, and Weise as applied to claim 1 above, and further in view of Awaida et al. (U.S. Patent Application Publication No. 20080097933 A1, hereinafter referred to as Awaida).
As to claim 8, Nayak as modified by Strassner and Weise does not appear to explicitly disclose wherein data is input via an application programming interface (API) configured to receive the data and returns a determined attribute to a requesting process.
However, Awaida teaches wherein data is input via an application programming interface (API) configured to receive the data and returns a determined attribute to a requesting process (see Awaida para. 0009, 0045, and Fig. 1A: client 128A queries central knowledge base 110A via Application Programming Interface (API) 126A in order to determine costing information, and the answer is returned to client 126A via API 126A; Note: Awaida’s costing information corresponds to the claimed attribute).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Awaida because it provides a publicly-accessible interface to a central database (see Awaida para. 0037 and Fig. 1A).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak, Strassner, and Weise as applied to claim 9 above, and further in view of Ramarao et al. (U.S. Patent Application Publication No. 20050091587 A1, hereinafter referred to as Ramarao).
As to claim 16, Nayak as modified by Strassner and Weise does not appear to explicitly disclose partially evaluating formulas with at least one known value for an item.
However, Ramarao teaches partially evaluating formulas with at least one known value for an item (see Ramarao para 0106, 0151, and Fig. 2: expressions are partially evaluated by expression processor 42 and the results are passed to transformation engine 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak as modified by Strassner and Weise to include the teachings of Ramarao because it allows expressions to be evaluated at the earliest possible phase, leaving fewer expressions to be evaluated in later phases, improving run-time efficiency (see Ramarao para. 0064-0066).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to rule encoding.
a.	Surasinghe, Lakshitha C.; “SYSTEM AND METHOD FOR CONFIGURABLE TRADING SYSTEM”; U.S. PGPub. No. 20120143925 A1.
Teaches generating a parse tree for encoding business rules (see abstract and para. 0039-0042 and Figs. 3 +and 16C) .
b.	Chen, Wei; “SEMANTIC SEARCH OF APPLICATION RULES”; U.S. PGPub. No. 20210081413 A1.
Teaches encoding business rules using abstract syntax trees (see abstract, para. 0002, 0042-0048, and Fig. 5).
c.	Hicken et al.; “Method And System For Graphically Generating User-Defined Rules For Checking Language Quality”; U.S. Patent No. 6,473,896 B1.
Teaches encoding user-defined rules using parse trees (see abstract, col. 2 L50 to col. 3 L30, and Fig. 8B) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163